           Case 5:15-cr-40040-DDC Document 95 Filed 08/28/20 Page 1 of 10




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS


UNITED STATES OF AMERICA,

          Plaintiff,
                                                                  Case No. 15-40040-01-DDC
v.

IVAN JOSEPH SOTO (01),

          Defendant.


                                  MEMORANDUM AND ORDER

          This matter comes before the court on pro se1 prisoner Ivan Soto’s Motion for

Compassionate Release (Doc. 88). Mr. Soto seeks a sentence reduction to time served because

of the COVID-19 pandemic. See generally Doc. 88; Doc. 94 at 1–2. The government has

responded (Doc. 91) and the Federal Public Defender’s Office has filed a Reply for Mr. Soto

(Doc. 94). For reasons explained below, the court denies Mr. Soto’s motion.

     I.      Background

          In May 2015, a grand jury returned an Indictment charging Mr. Soto with two counts of

conspiring to possess with intent to distribute methamphetamine. Doc. 1 at 1–2. If proved

beyond a reasonable doubt, these charges would violate 21 U.S.C. §§ 841(a)(1) and (b)(1)(A),

846, and 18 U.S.C. § 2. Id. at 2. In September 2015, Mr. Soto entered a plea agreement with the

government. Docs. 58 & 59. He pleaded guilty to Count 1’s conspiracy charge. Doc. 59 at 1–2.

The Presentence Investigation Report (“PSR”) calculated a total offense level of 29 and a

criminal history category of II, producing a Guidelines sentencing range of 97 to 121 months’


1
         Because Mr. Soto proceeds pro se, the court construes his filings liberally and holds them to a
less stringent standard than formal pleadings drafted by lawyers. See Hall v. Bellmon, 935 F.2d 1106,
1110 (10th Cir. 1991). But the court does not assume the role of advocate for a pro se litigant. Id.
           Case 5:15-cr-40040-DDC Document 95 Filed 08/28/20 Page 2 of 10




imprisonment. Doc. 69 at 14 (PSR ¶ 72). In February 2016, the court sentenced Mr. Soto to 120

months’ imprisonment followed by five years of supervised release. Doc. 78 at 2–3 (Judgment).

          Mr. Soto asserts that he currently is incarcerated at FCI Danbury in Connecticut. Doc. 88

at 1. He asserts that he has a number of health conditions—obesity, hypertension, and a “family

history of diabetes”—placing his health at serious risk should he contract the COVID-19 virus.

Id. at 2. And, he asserts, he has served 64 months of his 120-month custody sentence. Doc. 94

at 11.

    II.      Legal Standard

          Binding authority from our Circuit establishes that a “‘district court is authorized to

modify a [d]efendant’s sentence only in specified instances where Congress has expressly

granted the court jurisdiction to do so.’” United States v. White, 765 F.3d 1240, 1244 (10th Cir.

2014) (quoting United States v. Blackwell, 81 F.3d 945, 947 (10th Cir. 1996)). Title 18 U.S.C.

§ 3582(c)—commonly called the compassionate release statute—permits a court to modify a

term of imprisonment but only if certain exceptions apply. For many years, these exceptions

required the Bureau of Prisons (“BOP”) to bring a motion on a defendant’s behalf. But in 2018,

the First Step Act modified the compassionate release statute, and authorized a defendant to file

his own motion for relief. First Step Act of 2018, Pub. L. No. 115-391, § A 603(b)(1), 132 Stat.

5194 (2018). This amendment authorized an inmate to make such a motion, but only after he

“has fully exhausted all administrative rights to appeal a failure of the Bureau of Prisons to bring

a motion on [his] behalf or the lapse of 30 days from the receipt of such a request by the warden

of the defendant’s facility, whichever is earlier . . . .” 18 U.S.C. § 3582(c)(1)(A).

          Mr. Soto asserts that he has asked his warden for compassionate release. Doc. 88 at 1.

The warden denied his request. Doc. 91-1 (warden’s denial of Mr. Soto’s request for



                                                    2
         Case 5:15-cr-40040-DDC Document 95 Filed 08/28/20 Page 3 of 10




compassionate release dated April 28, 2020). Mr. Soto filed his motion in federal court on June

22, 2020. See Doc. 88. Because more than 30 days elapsed between Mr. Soto’s request to the

warden and his motion, the government concedes that he has exhausted his administrative

remedies. Doc. 91 at 7.

       Some courts have concluded § 3582(c)(1)(A)’s exhaustion requirement is jurisdictional.

See, e.g., United States v. Walker, No. 13-10051-EFM, 2020 WL 2101369, at *2 (D. Kan. May

1, 2020) (“The administrative exhaustion requirement is jurisdictional and cannot be waived.”);

United States v. Read-Forbes, No. 12-20099-01-KHV, 2020 WL 1888856, at *3–4 (D. Kan. Apr.

16, 2020) (deciding that exhaustion requirement is jurisdictional based on text, context, and

relevant historical treatment of § 3582(c)’s various subsections). But, as explained next, other

courts have concluded § 3582(c)(1)(A)’s exhaustion requirement is a claim-processing rule and

not jurisdictional. The court adopts the claim-processing approach.

       In United States v. Alam, 960 F.3d 831 (6th Cir. 2020), the Sixth Circuit treated

§ 3582(c)(1)(A)’s exhaustion requirement as a claim-processing rule, not a jurisdictional bar. Id.

at 832–34. Although claim-processing rules don’t implicate the court’s subject matter

jurisdiction, the court must enforce them when properly invoked. Id. at 833. But, if not invoked,

claim-processing rules are subject to waiver and forfeiture. Id. at 834; see also United States v.

Spaulding, 802 F.3d 1110, 1130–34 (10th Cir. 2015) (Gorsuch, J., dissenting) (explaining why

“§ 3582(c) doesn’t strip the district court of any of its preexisting post-judgment jurisdiction and

is instead and again a claim-processing rule”).

       The Tenth Circuit hasn’t yet decided whether § 3582(c)(1)(A)’s exhaustion requirement

is jurisdictional. So, the court must predict how our Circuit would decide the question. The

court finds the Sixth Circuit’s decision highly persuasive and the court predicts the Tenth Circuit



                                                  3
           Case 5:15-cr-40040-DDC Document 95 Filed 08/28/20 Page 4 of 10




would adopt its reasoning. Consistent with Alam, the court treats § 3582(c)(1)(A)’s exhaustion

requirement as a claim-processing rule.

          Because Mr. Soto waited 30 days after asking his warden to file a motion in federal court,

he has satisfied the exhaustion requirement of § 3582(c)(1)(A). And, even if he hasn’t, the

government explicitly has waived any objections to the exhaustion requirement. So, the court

now turns to the substance of Mr. Soto’s motion.

   III.      Discussion

             A. The court exercises its discretion when deciding whether “extraordinary and
                compelling reasons” exist.

          Section 3582(c)(1)(A) authorizes district courts to reduce a term of imprisonment if,

“after considering the factors set forth in Section 3553(a) to the extent that they are applicable,”

the court finds that (i) “extraordinary and compelling reasons warrant such a reduction” and (ii)

“such a reduction is consistent with applicable policy statements issued by the Sentencing

Commission.” 18 U.S.C. § 3582(c)(1)(A).

          The Sentencing Commission’s applicable policy statement is found in U.S.S.G. § 1B1.13.

United States v. Beck, 425 F. Supp. 3d 573, 578 (M.D.N.C. 2019). As pertinent here, this policy

statement provides that the court may reduce a term of imprisonment, after considering the

§ 3553(a) factors, if (1) “[e]xtraordinary and compelling reasons warrant the reduction,” (2)

“[t]he defendant is not a danger to the safety of any other person or the community,” and (3)

“[t]he reduction is consistent with this policy statement.” U.S.S.G. § 1B1.13.

          Application Note 1 to § 1B1.13 provides that extraordinary and compelling reasons exist

“under any of the [four] circumstances set forth below” in (A) through (D). Id. § 1B1.13

application notes 1. Subdivision (A) of Note 1 provides that the medical condition of a prisoner

may qualify him for compassionate release, if (i) he is suffering from a terminal illness, or (ii) he

                                                  4
         Case 5:15-cr-40040-DDC Document 95 Filed 08/28/20 Page 5 of 10




is suffering from a serious physical or medical condition that “substantially diminishes” his

ability to provide self-care within the prison and he is not expected to recover. Id. § 1B1.13

application notes 1(A). Subdivisions (B) and (C) apply to age and family circumstances not

invoked here. Subdivision (D) supplies a catchall provision: it applies when “[a]s determined by

the Bureau of Prisons, there exists in the defendant’s case an extraordinary and compelling

reason other than, or in combination with, the reasons described in subdivisions (A) through

(C).” Id. § 1B1.13 application notes 1(D).

        Mr. Soto plainly does not qualify under two of the four subdivisions in Note 1. He is not

65 years old (Subdivision (B)) and nothing suggests that the “family circumstances” addressed in

Subdivision (C) apply. He also does not qualify under either of the two prongs described in

Subdivision (A). Nothing suggests Mr. Soto “is suffering from a terminal illness”—prong (i)—

or, as prong (ii) requires, that he has contracted a “serious physical or medical condition” and he

“is not expected to recover from” it.2 § 1B1.13 application notes 1(A).

        This leaves Subdivision (D). The guidance in this subsection advises that § 1B1.13

applies when “[a]s determined by the Bureau of Prisons, there exists in the defendant’s case an

extraordinary and compelling reason other than, or in combination with, the reasons described in

subdivisions (A) through (C)” of application note 1.3 Id. § 1B1.12 application notes 1(D).




2
        Prong (ii) also applies to “serious functional or cognitive impairment” and “deteriorating physical
or mental health because of the aging process.” § 1B1.13 application notes 1(A)(ii). Mr. Soto’s motion
does not invoke these alternatives.
3
       As explained above, in Section II, § 3582 used to permit the BOP—but not inmates—to file a
compassionate release motion. But the First Step Act broadened § 3582, so an inmate now can file a
motion. See First Step Act of 2018, Pub. L. No. 115-391, § A 603(b)(1), 132 Stat. 5194 (2018). The
Sentencing Commission hasn’t revised § 1B1.13 of the Guidelines since that amendment and so, the
language used in this Guidelines provision still requires a motion by the BOP. See United States v.
Jackson, No. 08-20150-02-JWL, 2020 WL 2812764, at *3 (D. Kan. May 29, 2020).

                                                     5
            Case 5:15-cr-40040-DDC Document 95 Filed 08/28/20 Page 6 of 10




           A few courts have ruled that only the BOP may invoke the catchall provision of

subdivision (D). United States v. Jackson summarized the reasoning of one such decision:

           Congress gave the Sentencing Commission the mandate to decide what constitutes
           an extraordinary and compelling reason; the [First Step Act] did not expand the
           criteria for finding such a reason, but merely allowed defendants to file motions;
           there can be no relief under this statute without consistency with the policy
           statement; and the policy statement does not presently provide for a court
           determination of other reasons.

United States v. Jackson, No. 08-20150-02-JWL, 2020 WL 2812764, at *3 (D. Kan. May 29,

2020) (citing United States v. Lynn, No. 89-0072-WS, 2019 WL 3805349, at *2–4 (S.D. Ala.

Aug. 13, 2019)). But an “overwhelming majority of courts” have rejected this approach. Id.

They instead have “concluded that a court may make the necessary determination that other

circumstances warrant relief under this statute.” Id. (citations omitted). In other words, “[w]hile

the old policy statement provides helpful guidance, it does not constrain the [c]ourt’s

independent assessment of whether ‘extraordinary and compelling reasons’ warrant a sentence

reduction under § 3582(c)(1)(A)(i).” Beck, 425 F. Supp. 3d at 579; see also Jackson, 2020 WL

2812764, at *3 (assuming, for purposes of deciding the motion, that court is not limited to

circumstances set forth in subdivisions (A) through (C)); United States v. O’Bryan, No. 96-

10076-03-JTM, 2020 WL 869475, at *2 (D. Kan. Feb. 21, 2020) (“In the wake of the First Step

Act, numerous courts have recognized the court can determine whether extraordinary and

compelling reasons exist to modify a sentence—and may do so under the ‘catch all’

provision . . . .”); United States v. Cantu, 423 F. Supp. 3d 345, 352 (S.D. Tex. 2019) (concluding

that the correct interpretation of § 3582(c)(1)(A) is that when a defendant brings a motion for a

sentence reduction under the amended provision, the court can determine whether extraordinary

and compelling reasons—outside those delineated in subdivisions (A)–(C)—warrant granting

relief).

                                                   6
         Case 5:15-cr-40040-DDC Document 95 Filed 08/28/20 Page 7 of 10




        The court joins this prevailing view, concluding that it may decide whether

“extraordinary and compelling reasons” warrant compassionate release.

            B. Mr. Soto has not established that “extraordinary and compelling reasons”
               warrant compassionate release.

        Mr. Soto contends he is morbidly obese and that he has hypertension and a family history

of diabetes. Doc. 88 at 2; Doc. 94 at 6–7. The government concedes that Mr. Soto’s medical

conditions “qualify as extraordinary and compelling circumstances for this [c]ourt’s

consideration of a sentence reduction.” Doc. 91 at 14. But, the government argues, the court

should not “reward” Mr. Soto with a sentence reduction. Id. at 15. Mr. Soto replies that early

release “does not offend the interests of justice, nor does it increase the risk [he] will reoffend

upon release.” Doc. 94 at 10.

        To be sure, it is regrettable that Mr. Soto is incarcerated during this pandemic. It is also

regrettable that he suffers from various medical conditions. But the court isn’t convinced that

this combination of circumstances qualifies him for release. The court reaches this conclusion

“after considering the factors set forth in [18 U.S.C.] § 3553(a) to the extent they are

applicable”—the rubric § 3582(c)(1)(A) instructs the court to follow. Four of those statutory

sentencing factors are particularly germane here. The next four paragraphs discuss them.

                1. Nature and Circumstances of the Offense4

        In March 2015, the Topeka, Kansas Police Department received information from an

anonymous source that Mr. Soto was distributing methamphetamine, marijuana, and cocaine.

Doc. 69 at 5 (PSR ¶ 13). The source advised that Mr. Soto received large shipments of illegal




4
        The facts discussed in parts 1–4 come from the PSR, which Mr. Soto did not object to in any
respect. Doc. 69 at 18 (PSR ¶ 96).


                                                   7
         Case 5:15-cr-40040-DDC Document 95 Filed 08/28/20 Page 8 of 10




drugs from California and Arizona, which he divided and provided to associates for distribution.

Id.

       Then, on April 15, 2015, officers stopped a white Ford pickup truck with Arizona license

plates in Topeka. Id. (PSR ¶ 14). Officers identified the driver as Mauricio Aguilera. Id. Mr.

Aguilera had $4,500 cash with him. Id. Mr. Aguilera admitted he lived in California and had

received a phone call from Mr. Soto before leaving California a few days before asking if he

wanted to make $4,500. Id. at 6 (PSR ¶ 15). During the phone call, Mr. Soto instructed Mr.

Aguilera to drive to a Jack-in-the-Box restaurant in Phoenix, Arizona. Id. When Mr. Aguilera

arrived at the restaurant, he called Mr. Soto. Id. Mr. Soto directed Mr. Aguilera to drive a white

Ford pickup truck—which was at the restaurant—to Topeka. Id. (PSR ¶ 16). While Mr.

Aguilera was inside the restaurant, Mr. Soto arranged for someone to move Mr. Aguilera’s

luggage from his car to the pickup truck. Id. Mr. Soto informed Mr. Aguilera that two pounds

of methamphetamine had been placed in his luggage during the transfer. Id.

       Mr. Aguilera then drove the pickup truck to Topeka as Mr. Soto had instructed. Id. (PSR

¶ 17). When Mr. Aguilera arrived, he contacted Mr. Soto and gave him the luggage containing

the methamphetamine. Id. A search of Mr. Soto’s house revealed six packages of

methamphetamine, totaling 2721.46 grams. Id. at 5, 6 (PSR ¶¶ 14, 18). Mr. Soto admitted that

Mr. Aguilera had brought him the packages. Id. at 6 (PSR ¶ 18).

       To conclude with the obvious, Mr. Soto committed a serious felony offense. The nature

and circumstances of this offense do not favor Mr. Soto’s motion.

               2. History and Characteristics of the Defendant

       Before this offense, Mr. Soto had two drug-possession convictions—in 2011 and 2015—

in Shawnee County, Kansas, District Court. Id. at 8–9 (PSR ¶¶ 37–38). He also has a possession



                                                8
          Case 5:15-cr-40040-DDC Document 95 Filed 08/28/20 Page 9 of 10




of a firearm by a prohibited person conviction in Shawnee County. Id. at 9 (PSR ¶ 38). From a

health perspective, Mr. Soto is morbidly obese and suffers from hypertension. Doc. 94 at 6–8.

Although Mr. Soto’s criminal history weighs against his request, his comorbidities favor his

request. This factor is neutral in the analysis.

                3. The Need for the Sentence to Reflect the Offense’s Seriousness, to Provide
                   Just Punishment, and to Afford Adequate Deterrence to Criminal
                   Conduct

        When the court sentenced Mr. Soto, it adhered to the statutory mandate that it impose a

sentence that was “not greater than necessary.” Mr. Soto received a significant but, in context,

appropriate sentence. Reducing his sentence by more than 40% would produce a sentence that

no longer reflects the seriousness of Mr. Soto’s criminal conduct. Likewise, such a reduced

sentence no longer would furnish adequate deterrence to criminal conduct or provide just

punishment. These factors weigh against Mr. Soto’s motion.

                4. The Sentencing Range Established for the Applicable Category of
                   Offense Committed by the Applicable Category of Defendant

        Reducing Mr. Soto’s sentence to the time he has served so far would reduce it well below

the applicable Guidelines range. No new circumstance justifies such a disparity.5

            C. Conclusion

        In sum, the pertinent sentencing factors in 18 U.S.C. § 3553(a) do not favor the reduction

Mr. Soto’s motion seeks. Indeed, the primary factor favoring his request is the fact that he

regrettably suffers obesity and hypertension. The court recognizes that these conditions have the

potential to increase the severity of the sentence beyond the 120 months already imposed.

United States v. Mel, No. CR TDC-18-0571, 2020 WL 2041674, at *3 (D. Md. Apr. 28, 2020)



5
         The court is mindful of the other factors identified by § 3553(a). They are not pertinent, however,
to the current motion.

                                                     9
        Case 5:15-cr-40040-DDC Document 95 Filed 08/28/20 Page 10 of 10




(“The fact that Mel has been incarcerated . . . during a serious outbreak of COVID-19 inside the

facility sufficiently increased the severity of the sentence beyond what was originally anticipated

. . . .”). But these factors haven’t increased the sentence’s severity to the point where an

approximately 64-month custody sentence is sufficient. The court thus denies Mr. Soto’s Motion

for Compassionate Release (Doc. 88).

       IT IS THEREFORE ORDERED BY THE COURT THAT Mr. Soto’s Motion for

Compassionate Release (Doc. 88) is denied.

       IT IS SO ORDERED.

       Dated this 28th day of August, 2020, at Kansas City, Kansas.

                                                      s/ Daniel D. Crabtree
                                                      Daniel D. Crabtree
                                                      United States District Judge




                                                 10
